Citation Nr: 9915803	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  95-29 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
October 1980, and from March 1982 to July 1992.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1993 rating 
decision from the Nashville, Tennessee, Regional Office (RO), 
which, in pertinent part, denied service connection for 
chronic obstructive pulmonary disease.  The veteran perfected 
a timely appeal to that decision.

In his Appeal to the Board (VA Form 9) received in August 
1995, the veteran requested a personal hearing before a 
member of the Board at the RO.  The veteran was scheduled for 
a personal hearing before a member of the Board sitting at 
the Nashville, Tennessee, RO in May 1997, but the veteran 
canceled that hearing.

In February 1998, the Board denied service connection for 
residuals of a right ankle sprain and fracture of the right 
leg and Remanded the issue of service connection for chronic 
obstructive pulmonary disease for additional development of 
the evidence.  That development has been completed and the 
case is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent medical evidence establishing the 
current presence of chronic obstructive pulmonary disease.


CONCLUSION OF LAW

The claim for entitlement to service connection for chronic 
obstructive pulmonary disease is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  This means that there must be evidence of disease 
or injury during service, a current disability, and a link 
between the two.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The service medical records for the veteran's first period of 
active service do not show complaints or findings of any 
respiratory system pathology.  The service medical records 
for the second period of active duty reflect that he was 
treated at the dispensary on several occasions for pulmonary 
complaints.  In April 1982, the veteran was evaluated for 
complaints of feeling weak and having a sore throat and chest 
pain from coughing.  The diagnosis was upper respiratory 
infection.  In February 1985, the veteran was seen for 
complaints of coughing and vomiting of yellowish type sputum.  
The diagnosis was bronchitis.  In February 1986, the veteran 
was seen on several occasions for complaints of nausea, 
vomiting and diarrhea.  The examiner's diagnostic assessment 
was right middle lobe pneumonia.  In September 1991, the 
veteran was seen for complaints a cough productive of yellow 
sputum, chest congestion and mild pleuritic type pain.  X-
rays of the chest revealed no acute findings.  The diagnosis 
was acute bronchitis.  The report of the veteran's separation 
medical examination for his second period of active service 
was not available for review.  According to a service 
personnel record dated in February 1992, it was noted that 
the veteran's service medical records had been reviewed and 
that it was determined that a physical examination for 
separation was not required.

A VA examination was conducted in July 1997.  At that time 
the veteran reported a history of mild shortness of breath on 
exertion for 4 to 5 years. He was unable to note the actual 
onset.  He had an occasional cough.  It was reported that he 
might have one flight of stairs dyspnea on exertion.  He 
played basketball at work from time to time significant 
difficulty.  He slept on one pillow.  There was no history of 
asthma.  He smoked one pack of cigarettes a day.  

The examination showed that the breath sounds were normal.  
There was good expansion of the lungs.  There were no 
abnormal findings.  X-rays were reported as normal.  
Pulmonary function studies revealed findings, which were 
interpreted as showing mild disease.   The diagnosis was mild 
chronic obstructive pulmonary disease.  

A VA examination was conducted in August 1998.  At that time, 
the veteran reported a history of shortness of breath for the 
past 6 to 8 years and that his symptoms started when he was 
in the Air Force and have persisted until the present.  He 
had shortness of breath, usually on exertion.  He could 
barely walk up a flight of stairs.  He denied any associated 
chest pain, fever, cough, weight loss, or hemoptysis.

The examination showed that the chest was symmetrical.  There 
was a full respiratory excursion.  There were no abnormal 
percussion tones.  The lungs were clear on auscultation.  
There were good breath sounds down to both bases and that the 
veteran's expiratory phase was normal.  There was no 
adventitious sounds or conduction disturbances.  The lungs 
were clear on auscultation.  The veteran had good breath 
sounds down to both bases.  The expiratory phase was normal.  
Pulmonary function studies showed that spirometry was within 
normal limits.  There was no significant improvement in the 
post bronchodilator trial.  The measurement of volumes showed 
a moderately reduced total lung capacity.  The defusion 
studies were normal.  The arterial blood gases showed normal 
oxygenation and that there was no evidence of carbon dioxide 
retention.  Pulmonary hypertension was normal.  

The examiner concluded that the possibility of significant 
lung restriction based solely on the isolated reduction in 
POC in the setting of a normal spirometric examination, 
normal defusion and normal aterial blood gases was unlikely.  
The examiner that there was no evidence of significant 
pulmonary pathology on the physical examination or the 
radiologic examination.

To summarize, while the veteran is competent to describe 
respiratory symptoms, a diagnosis and an analysis of the 
etiology regarding such complaints requires competent medical 
evidence and cannot be evidenced by the veteran's lay 
testimony.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992). Where the determinative issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim. 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions 
of medical causation, or substantiating a current diagnosis, 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Id.  

In this regard, the service medical show that the veteran was 
seen on several occasions during his second period of service 
for respiratory complaints, which were variously diagnosed to 
include bronchitis.  The July 1997 VA examination report 
contains a diagnosis of mild chronic obstructive pulmonary 
disease.  However, the veteran underwent a comprehensive 
pulmonary examination in August 1998.  At that time the 
examiner determined that there was no significant pulmonary 
pathology.  Accordingly, without competent medical evidence, 
which confirms that the veteran currently has chronic 
obstructive pulmonary disease, the claim is not well grounded 
and must be denied.  

Further, the Board views the information provided in the 
statement of the case, supplemental statement of the case, 
and other correspondence from the RO, sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection for chronic obstructive 
pulmonary disease.  

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO. When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein. The veteran was denied by the RO. The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.


ORDER

The claim for entitlement to service connection for chronic 
obstructive pulmonary disease is denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

